Case: 1:21-cr-00087-SNLJ-ACL Doc. #: 2 Filed: 07/06/21 Page: 1 of 5 PageID #: 7
                                                                                         FILED
                                                                                      JUL ··O 6 2021
                                                                                    U. S. DISTRICT COURT
                         IN THE UNITED STATES DISTRJCT COURT                      EASTERN DISTRICT OF MO
                                                                                      CAPE GIRARDEAU
                             EASTERN DISTRJCT OF MISSOURI
                                SOUTHEASTERN DIVISION

UNITED STATES OF AMERJCA, ·                   )
                                              )
                       Plaintiff,             )
                                              )
                                                                 1:21 CR00087SNLJ/ACL
        vs.                                   ) No.
                                              )
RUBY P. SIPES,                                ) 18 U.S.C. § 1344(2).
                                              )
                       Defendant.             )

                                      INDICTMENT

                                            COUNTI

A.     INTRODUCTION

       At all times material to this Indictment:

        1.     The defendant, Ruby P. Sipes, ("Sipes") was employed as a secretary by the

Emmanuel Baptist
              .
                 Church ("Church").
                               '
                                    At all times pertinent
                                                   .
                                                           herein, Emmanuel Baptist Church

was a non-profit religious organization operating in the City qf Doniphan, Missouri, in Ripley

County, Missouri, in the Southeastern Division of the Eastern District of Missouri.

       2.      Sipes was hired as the Church Secretary in October of 2004, and was terminated

from her employment on or about August 8, 2019.

       3.      All checks referenced in this indictment were drawn on the People's Community

Bank of Doniphan, Ripley County Missouri, a financial institution which was at all pertinent

times insured by the Federal Deposit Insurance Corporation.
                                                       '\
B.     THE SCHEME AND ARTIFICE TO DEFRAUD

      · 4.    As part of her employment duties, Sipes was responsible for paying the legitimate

bills of the Church. In order to accomplish these tasks Sipes had access to the Church's check




                                                   2
'   I

        Case: 1:21-cr-00087-SNLJ-ACL Doc. #: 2 Filed: 07/06/21 Page: 2 of 5 PageID #: 8




                                                                                                    '
        books but was not an authorized signer. Sipes would present a blank check to Church members

        who were authorized signers on the Church's accounts and tell them the purpose of the check.

        On~e the check wai, signed, Sipes would then be responsible for sending the check to the

        appropriate party and would record the date, amount, intended purpose and recipient of the check

        on the Church's check registers.

                5.         Beginning at an unknown time, but including on or about January 16, 2009, and

        continuing through about July 26, 2019, in Ripley County within the Eastern District of Missouri

        and elsewhere, Sipes devised a scheme to obtain funds, to which Sipes was not entitled, which

        were owned by the Church and in the custody and control of the People's Community Bank of

        Doniphan Missouri, by writing checks on the Church's accounts with the People's Community

        Bank.

        C.      MEANS AND METHODS OF THE SCHEME AND ARTIFICE TO DEFRAUD

                6.         Sipes would present blank checks to Church members who had signature
                                                              '                        '
        authority over the Church's funds on deposit with the People's Community Bank. Sipes would
                                                                                           I


        tell the memb~rs that the checks were intended for legitimate purposes, but some were used for
                       I



        the personal enrichment of Sipes, who would at times make the signed checks payable to

        herself, or to businesses to whom she owed money without authority from the Church to do so.

        The Bank would routinely honor and pay the falsified checks to Sipes' benefit. Sipes would then

        typically falsify the Church check register in order to disguise the thefts. Sipes was not entitled to
                                                                                                                 \

        receive the benefit of these funds from the Church.

                7.     As a result of the foregoing scheme and artifice to obtain money belonging to the

        Church and in the custody and control of the People's Community Bank, Sipes unlawfully

        obtained approximately $121,620.89 of funds by writing numerous checks on the Church's




                                                          3
 Case: 1:21-cr-00087-SNLJ-ACL Doc. #: 2 Filed: 07/06/21 Page: 3 of 5 PageID #: 9




 accounts at the People's Community Bank without authorization from the Church between on or

 about January 16, 2009, and continuing through about July 26, 2019.

                                         THE CHARGES

THE GRAND JURY CHARGES THAT: .

          8.    On or about May 10, 2019, in Ripley County, in the Southeastern Division of the

Eastern District of Missouri, the defendant, Ruby P. Sipes, for the purpose of executing the

aforesaid scheme and artifice to obtain funds belonging to the Emmanuel Baptist Church and

. under the custody or control of the People's Community Bank, knowingly prepared and

negotiated a check drawn on an account of the Church at the People's Community Bank, check

number 021549 in the amount of $1,050.00 and made payable to Ruby Sipes, without authority

from the Church to. do so, and said check was honored and paid by the bank, in violation of Title

18, United States Code, Section 1344.(2).



                                            COUNT II

THE GRAND JURY FURTHER CHARGES THAT:

          9.    All the allegations contained in paragraphs 1 through and including paragraph 7

of Count I of this Indictment, are re-alleged and incorporated by reference as if fully set forth

herein.

          10.   On or about June 7, 2019, in Ripley County, in the Southeastern Division of the

Eastern District of Missouri, the defendant, Ruby P. Sipes, for the purpose of executing the

aforesaid scheme and artifice to obtain funds belonging to the Emmanuel Baptist Church and

under the custody or control of the People's Community Bank, knowingly prepared and

negotiated a check drawn on an account of the Church at the People's Community Bank, check




                                                  4
f   ''   •.•

               Case: 1:21-cr-00087-SNLJ-ACL Doc. #: 2 Filed: 07/06/21 Page: 4 of 5 PageID #: 10




               number 0215 75 in the amount of $1,300.00 and made payable to Ruby Sipes, without authority

               from the Church to do so, and said check was honored and paid by the bank, in violation of Title

                18, United States Code, Section 1344.(2).



                                                            COUNT III

               THE GRAND JURY FURTHER CHARGES THAT:

                         11.    All the allegations contained in paragraphs 1 through and including paragraph 7

               of Count I of this Indictment, are re-alleged and incorporated by reference as if fully set forth

               herein.

                         12.    On or about July 8, 2019, in Ripley County, in the Southeastern Division of the

               Eastern District of Missouri, the defendant, Ruby P. Sipes, for the purpose of executing the

               aforesaid scheme and artifice to obtain funds belonging to the Emmanuel Baptist Church and

               under the custody or control of the People's Community Bank, knowingly prepared and

               negotiated a check drawn on an account of the Church at the People's Community Bank, check

               number 021635 in the amount of $1,705.95 and made payable to Ruby Sipes, without authority
                                        '                    ~




               from the Church to do so, and said check was honored and paid by the bank, in violation of Title

               18, United States Code, Section 1344.(2).



                                                 FORFEITURE ALLEGATION

                         The Grand Jury further finds by probable cause that:

                         1.     Pursuant to Title 18, United States Code, Sections 98l(a) and Title 28, United States

               Code, Section 2461 (c), upon conviction of an offense in violation of Title 18, United States Code,

               Section 1343 as set forth in Counts I, II and III, the defendant shall forfeit to the United States of




                                                                  5
j   I   ,   ii

                 Case: 1:21-cr-00087-SNLJ-ACL Doc. #: 2 Filed: 07/06/21 Page: 5 of 5 PageID #: 11




                  America any property, real or personal, constituting or derived from any proceeds traceable to such

                  violations.

                         2.      Subject to forfeiture is a sum of money equal to the total value of any property, real

                  or personal, constituting or derived from any proceeds traceable to said violations, the amount of

                  which is at least $121,620.89.

                          3.     If any of the property described. above, as a result of any act or omission of the

                  defendant:

                                 a.     cannot be located upon the exercise of due diligence;

                                 b.     has been transferred or sold to, or depo_sited with, a third party;

                                 c.     has been placed beyond the jurisdiction of the court;

                                 d.     has been substantially diminished in value; or

                                 e.     has been commingled with other property which cannot be divided without

                                        difficulty,

                 the United States of America will be entitled to the forfeiture of substitute property pursuant to

                  Title 21, United States Code, Section 853(p).
                                                        j

                                                                  A TRUE BILL.



                                                                FOREPERSON




                 SAYLER A. FLEMING
                 United States Attorney


                 Tim J. Willis, # 62428MO
                 Assistant United States Attorney


                                                                    6
